City of San Antonio Building




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 6, 2015

                                       No. 04-14-00508-CV

                                         Rudy MENDEZ,
                                            Appellant

                                                 v.

               CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                   Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-08659
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER
        On December 4, 2014, the trial court signed an order granting the contests to appellant’s
affidavit of indigence. However, because appellant did not timely seek review of the trial court’s
December 4, 2014 order, we do not consider the merits of his appeal from the trial court’s order
sustaining the contests. Therefore, on March 10, 2015, this court ordered appellant to, no later
than March 19, 2015, (1) pay the filing fee of $195.00; (2) provide written proof to this court that
the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; and (3)
request in writing, that a reporter’s record be prepared, designate in writing the exhibits and
those portions of the record to be included in the reporter’s record, file a copy of the request with
both the trial court clerk and this court, and provide written proof to this court that the reporter’s
fee has been paid or arrangements have been made to pay the reporter’s fee. Our order cautioned
appellant that failure to pay these costs no later than March 19, 2015 could result in the dismissal
of his appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).

         On March 24, 2015, appellant filed (1) a request for an extension of time to pay the court
filing fees and (2) a “notice” that he either has or will file a motion to reconsider our March 10,
2015 order. On March 27, 2015, we granted appellant’s request for an extension of time, and
ordered appellant to pay the $195 filing fee and provide written proof to this court that the
clerk’s fee and reporter’s fee have been paid or arrangements have been made to pay the clerk’s
fee and reporter’s fee no later than April 16, 2015. Our order stated that no further extensions of
time would be considered or granted, and we cautioned appellant that if he failed to pay the $195
filing fee and provide the required written proof, this appeal would be dismissed.
        On April 16, 2015, appellant paid the filing fee, but he has not provided written proof that
the clerk’s fee and reporter’s fee have been paid or arrangements have been made to pay the
clerk’s fee and reporter’s fee.

       It is therefore ORDERED that appellant show cause in writing no later than May 15,
2015 why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P.
37.3(b), 42.3(b).




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court